Case 1:18-cv-06127-CBA-RML Document 33 Filed 04/12/19 Page 1 of 3 PageID #: 339



                                       HENRY R. KAUFMAN, P.C.
                                           ATTORNEYS AT LAW
                                          60 EAST 42ND STREET
                                              47TH FLOOR
                                       NEW YORK, NEW YORK 10165
                                                                                  OFFICE: (212) 880-0842
                                                                                  MOBILE: (914) 589-7963
                                                                                     FAX: (212) 682-1965
                                                                              HKAUFMAN@HRKAUFMAN.COM
                                                                                   WWW.HRKAUFMAN.COM
                                                     April 12, 2019
 Hon. Robert M. Levy
 United States Magistrate Judge
 225 Cadman Plaza East
 Brooklyn, NY 11201
                        Re: Monica Morrison v. Robert Langrick: 1:18-cv-06127 (CBA) (RML)
 Dear Judge Levy,

        As attorney for Plaintiff Monica Morrison, I respectfully submit this letter in opposition
 to Defendant’s April 10 letter seeking to compel Ms. Morrison to reveal to her rapist intimate
 and intrusive details about her life, even though the information is far outside the realm of the
 damages sought in Plaintiff’s case in chief.

         Mr. Phillips’ letter blithely ignores the carefully crafted “compromise” set forth in my
 letter of just a day before (Exhibit A hereto), sent as part of our good faith effort to resolve the
 current dispute without the need for this Court’s intervention, but never responded to by Mr.
 Philips. I will not repeat what is set forth in that letter here, but rather urge the Court to read it to
 gain an understanding that Mr. Phillips’ current motion is essentially a refusal to take yes for an
 answer. And, in any event, it also represents a notable failure to comply with EDNY Rule
 37.3(a)’s requirement to pursue a “good faith effort to resolve the dispute.”

         Although the initial complaint necessarily recited information concerning the sexual
 assault in 2005, Langrick’s answer and counterclaim essentially admitted all the material facts
 alleged, thus both providing grounds for the dispositive motion to dismiss the counterclaims on
 the grounds, inter alia, of truth and constitutionally protected opinion currently being briefed
 before Judge Amon, and obviating the need to inquire into Ms. Morrison’s confidential
 psychiatric and employment history for the more than dozen years between Langrick’s admitted
 sexual assault in 2005 and the defamation action he threatened along with his attempt to impose
 a draconian NDA that triggered Ms. Morrison’s 2018 declaratory judgment action.

         While Plaintiff’s initial disclosure admittedly provided Defendant with more names and
 information than he needed or was entitled to, and did not articulate objections to certain other
 demands within an initial 30- day period, elemental justice, fundamental fairness and this Court’s
 prior orders limiting the scope of permissible discovery to only the case-in-chief, requires that
 the information compelled to be disclosed be limited to that which is likely to lead to the
 discovery of evidence related to and arising after the first threats of defamation litigation in
Case 1:18-cv-06127-CBA-RML Document 33 Filed 04/12/19 Page 2 of 3 PageID #: 340
 Hon. Robert M. Levy                                                       HENRY R. KAUFMAN, P.C.
 April 12, 2019                                                                ATTORNEY AT LAW
 Page 2 of 3

 February, 2018. Nevertheless, my April 9 letter offered to provide a reasonably limited period of
 supplemental information going back more than an additional year. Frankly, unless Langrick has
 unarticulated ulterior motives – which he well may – for seeking to pry into this decade of
 highly-personal and intrusive information, he cannot legitimately ask for more than we had
 offered in our April 9 letter, no matter how many days elapsed since his initial request for it.

         Langrick’s premature motion to compel must also be considered in light of all the
 surrounding circumstances which strongly suggest an intention to harass and abuse a victim of
 Langrick’s admitted sexual improprieties and other undenied, grossly assaultive behavior.
 Determination of the pending potentially-dispositive motion to dismiss the counterclaims will
 render entirely moot the need for any discovery on these sensitive issues. Accordingly, we
 respectfully renew our request that all discovery be stayed pending the determination of the
 motion to dismiss; or, in the alternative, that any discovery Ms. Morrison is compelled to provide
 at this juncture should be strictly limited in its scope and intrusiveness to that set forth in our
 April 9 good faith letter. Even as to that, we submit that no discovery should be compelled until
 the Court has entered a protective order precluding Mr. Langrick from sharing the intimately
 personal information with anyone outside the scope of this litigation.

        Moreover, we respectfully request Your Honor to order Mr. Phillips to withdraw the
 subpoenas he served on Ms. Morrison’s prior employers and to provide us with copies of all
 information obtained as a result of compliance with those subpoenas. Of course, Ms. Morrison
 reserves the right to take exception to any objections Langrick may make to her discovery
 requests.

          Finally, we respectfully submit that this Court should very carefully consider what is
 actually going on in this case and not allow itself to be drawn into facilitating Mr. Langrick’s
 baseless, intrusive, wide-ranging and frankly outrageous plan to put Ms. Morrison on trial in a
 case where he has already graphically admitted – right there in his pleadings – to having been
 guilty, in his assault on Ms. Morrison, of all of the elements of sexual abuse and assault up to and
 including rape.

        Yet Mr. Langrick is asking the Court to ignore those admissions, blind itself to the
 potentially severe ancillary impact of his outrageously overbroad discovery plan, and he insists
 on pressing Ms. Morrison to subject herself to such discovery, on a hurried timetable (for no
 good cause articulated) notwithstanding that such questionable discovery comes on the eve of
 her dispositive motion that may well make all of his highly-intrusive offensive planned fishing
 expeditions irrelevant and a waste of the parties’ and the Court’s time and resources.

         Just one example will suffice to illustrate the wild ride through discovery that Mr.
 Langrick’s counsel is asking this Court not only to indulge, but to expedite. That single example
 is detailed in the footnote below, which we encourage the Court to carefully review in order to
Case 1:18-cv-06127-CBA-RML Document 33 Filed 04/12/19 Page 3 of 3 PageID #: 341
 Hon. Robert M. Levy                                                                       HENRY R. KAUFMAN, P.C.
 April 12, 2019                                                                                ATTORNEY AT LAW
 Page 3 of 3

 get a sense of just how convoluted and baseless is the “logic” of Philip’s proposed fishing
 expedition.1

         Based on all of the above, and the footnote below, we respectfully reiterate our request on
 behalf of the Plaintiff that this Court should refuse to approve Mr. Langrick’s scattered
 breadcrumb-trail method of discovery and should not condone such an overbroad, abusive and
 entirely insupportable fishing expedition. The Court should therefore decline to entertain the
 motion to compel. And based on this additional evidence of Mr. Langrick’s bad faith, it should
 finally order a complete stay of such unwarranted discovery pending resolution of Ms.
 Morrison’s motion to dismiss and thereby end Mr. Langrick’s shameless endeavor to impose a
 “second assault” on Ms. Morrison – attempting, by any means possible, to blacken her reputation
 and re-traumatize her in order to punish her for speaking out publicly – and to silence her from
 speaking her truth – about the sexual abuse she undeniably suffered at Mr. Langrick’s hands.


                                                         Respectfully submitted,
                                                                /s/
                                                         Henry R Kaufman
                                                         Attorney for Plaintiff Monica Morrison

 cc: All Counsel - Via ECF



 1
   Philips’ April 10 letter claims the need to gain immediate access to a confidential financial settlement agreement
 that, they assert to this Court, is “highly relevant to Mr. Langrick’s contention that Plaintiff has asserted false sexual
 misconduct allegations against him in the hope of extracting a similar financial settlement.” The overbreadth and
 utter lack of foundation of this contention is breathtaking! In her answers to interrogatories, Ms. Morrison has
 represented and sworn that “the primary subject matter of the [other Settlement Agreement] involved a pre-litigation
 financial settlement in Ms. Morrison’s favor based on her claim of retaliation (she was fired) for whistleblowing
 (after she reported wage, hours and other labor and contractual violations).” And Ms. Morrison’s interrogatory
 answer went on to specifically “[n]ote that although the Settlement Agreement also references claims of a ‘hostile
 workplace’ and ‘sexual harassment,’ Ms. Morrison’s allegations in those regards were specifically related to the
 harassment [s]he witnessed of other female workers; not Ms. Morrison herself. Moreover, the harassment Ms.
 Morrison reported was essentially in the nature of sexually-suggestive comments. There were never any claims
 made by Ms. Morrison – or anyone else in the matter – of ‘sexual assault,’ ‘sexual violence’ or ‘rape’.” And so, here
 is the kind of long and winding discovery trail that Mr. Langrick is evidently asking this Court to pursue: (1) He will
 gain access to the “Confidential Settlement Agreement” in that other matter which Ms. Morrison has already
 represented primarily involved a whistleblowing dispute over wage and hours violations; (2) He will then undertake
 to prove that Ms. Morrison’s ancillary claim of sexually-suggestive comments was not true; (3) He will then need to
 prove that the “false” sexual harassment allegations were pursued in that other case with the intent to extract a
 (baseless) financial settlement; (4) Whereupon he would presumably also need to prove – despite his many
 admissions of sexual misconduct far exceeding “harassment” in the pleadings here – that Ms. Morrison has been
 asserting allegations of sexual misconduct that are nonetheless somehow “false” in this case too and that the “false”
 sexual misconduct allegations have been (wrongfully) made against Mr. Langrick “in the hope of extracting a
 similar financial settlement” – this on a record that is will be devoid of any facts regarding requests for or receipt of
 financial payments that would support Langrick’s claim that Ms. Morrison is nothing but a lying gold-digger!
